Order
PER CURIAM.
Lome Brown (“Brown”) appeals from a judgment following a bench trial in the Circuit Court of Clay County in favor of Barbara Lineberry (“Lineberry”) in Brown’s breach of written agreement action against Lineberry. In his sole point on appeal, Brown argues that the trial court erred in entering judgment in favor of Lineberry, because Missouri law allows custodial parents to waive the right to recover past-due child support, in that Li-neberry induced Brown to sign a consent for adoption, Brown relinquished his visitation rights and Lineberry allowed Brown to believe that the adoption was proceeding.
We have reviewed the parties’ briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).